        Case 1:20-cv-01680-SKO Document 36 Filed 08/19/21 Page 1 of 3


 1

 2

 3
                          UNITED STATES DISTRICT COURT
 4
                                EASTERN DISTRICT OF CALIFORNIA
 5

 6    GUARDIAN PROTECTION PRODUCTS,                       Case No. 1:20-cv-01680-SKO
      INC.,
 7                                                        ORDER DENYING WITHOUT
                             Plaintiff,                   PREJUDICE STIPULATED
 8                                                        PROTECTIVE ORDER
              v.
 9                                                        (Doc. 35)
      G.P.P., INC. d/b/a GUARDIAN
10    INNOVATIVE SOLUTIONS,
11                      Defendant.
      .
12    _____________________________________/
13                                        I.         INTRODUCTION
14          On August 18, 2021, the parties filed a second request seeking Court approval of their
15 stipulated protective order. (Doc. 35.) The Court has reviewed the proposed stipulated protective

16 order and has determined that, in its current form, it cannot be granted. For the reasons set forth

17 below, the Court DENIES without prejudice the parties’ request to approve the stipulated protective

18 order.

19                                             II.    DISCUSSION
20 A.       The Protective Order Does Not Comply with Local Rule 141.1(c)
21          The proposed protective order does not comply with Rule 141.1 of the Local Rules of the
22 United States District Court, Eastern District of California. Pursuant to Rule 141.1(c), any proposed

23 protective order submitted by the parties must contain the following provisions:

24          (1)    A description of the types of information eligible for protection under the
                   order, with the description provided in general terms sufficient to reveal the
25                 nature of the information (e.g., customer list, formula for soda, diary of a
                   troubled child);
26
            (2)    A showing of particularized need for protection as to each category of
27                 information proposed to be covered by the order; and
28
        Case 1:20-cv-01680-SKO Document 36 Filed 08/19/21 Page 2 of 3

            (3)     A showing as to why the need for protection should be addressed by a court
 1                  order, as opposed to a private agreement between or among the parties.
 2 Local Rule 141.1(c).

 3          The proposed protective order seeks to cover “highly proprietary and sensitive business
 4 information, the disclosure of which poses a substantial risk of harm to the parties’ proprietary and

 5 financial interests, including but not limited to the following: (i) financial records pertaining to the

 6 profit, loss, sales, assets, debts, and other confidential information related to the performance of the

 7 parties; (ii) the operation and functioning of the parties’ manufacturing and distribution systems . .

 8 . ; (iii) trade secret and business strategy information pertaining to the parties’ product lines and

 9 marketing efforts . . . ; (iv) sensitive data regarding customers, potential customers, sales, and third-

10 party business partners . . . ; and (v) other proprietary technical or commercially sensitive

11 information . . . .” (Doc. 35 at 1–2, emphasis added.)

12          With its inclusion of the phrase “but not limited to the following,” the proposed protective
13 order fails to comply with Local Rule 141.1(c)(1), which requires “[a] description of the types of

14 information eligible for protection under the order, with the description provided in general terms

15 sufficient to reveal the nature of the information.” Without any additional qualification to the phrase

16 “but not limited to the following” or the removal thereof, the proposed protective order does not

17 sufficiently identify the types of information eligible for protection.

18 B.       The Parties’ Stipulated Protective Order is Denied Without Prejudice
19          The parties may re-file a revised proposed stipulated protective order that complies with
20 Local Rule 141.1(c) and corrects the deficiency set forth in this order.

21                                 III.   CONCLUSION AND ORDER
22          Based on the foregoing, IT IS HEREBY ORDERED that the parties’ request for approval of
23 the stipulated protective order (Doc. 35) is DENIED without prejudice to renewing the request.

24
     IT IS SO ORDERED.
25

26 Dated:      August 19, 2021                                  /s/ Sheila K. Oberto                  .
                                                        UNITED STATES MAGISTRATE JUDGE
27

28

                                                       2
     Case 1:20-cv-01680-SKO Document 36 Filed 08/19/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                        3
